Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2016

The Court of Appeals hereby passes the following order:

A17A0695. IN THE INTEREST OF N. L. et al., CHILDREN.

      On August 11, 2016, this Court granted an application for discretionary appeal
filed by the mother and father, which sought review of the trial court’s order
terminating their parental rights. The order directed them to file a notice of appeal
within 10 days of the date of the order. See OCGA § 5-6-35 (g). Fifteen days later,
on August 26, 2016, the mother and father filed their notice of appeal.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because the mother and father failed to file a notice of appeal within 10 days
of our order granting the discretionary application, the notice of appeal is untimely.
Accordingly, this appeal is DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  12/07/2016
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.